Citation Nr: 1117345	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-03 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty with the Army from October 1951 to October 1955 and with the Air Force from October 1956 to December 1959.

This appeal to the Board of Veterans' Appeals (Board) arises from the Veteran's request for reconsideration of a June 2006 RO denial of service connection for diabetes mellitus, Type II, which was confirmed in a May 2007 rating decision issued in August 2007.  Following the issuance of a statement of the case (SOC) in November 2008, the Veteran perfected his appeal in December 2008.

In March 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge at the RO; a copy of the transcript is associated with claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Board's review of the record reveals that additional development is warranted.

Here, the Veteran claims that his diabetes mellitus should be service connected because he was diagnosed with, and treated for, it by VA within one year after his discharge from service.  Alternatively, during his Board hearing, he claimed that while in the Air Force he contracted Tuberculosis (TB), for which he was placed on the Temporary Disability Retired List (TDRL), and that his TB treatment included Isoniazid (INH) therapy.  He asserts that INH therapy is known to increase blood sugar levels and, as a result, he maintains that in-service treatment for his service-connected TB was the approximate cause of his diabetes mellitus. 

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (effective prior to October 7, 2006).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In January 2011, the Board sought and received an independent medical opinion, which it forwarded to the Veteran and his representative in February 2011 for review.  In a March 2001 response, the Veteran provided additional evidence and argument, adding that he did not waive RO consideration of this evidence and requests that his case be remanded for RO consideration in the first instance.  Therefore, the Board finds that the case must be remanded for the issuance of a supplemental SOC (SSOC) consistent with the provisions of 38 C.F.R. § 19.31 (2010).  

Besides VA examination reports, the record contains VA medical records dated from December 15, 1959 to October 25, 1961, from March 1, 1999 to May 16, 2000, and only selected records thereafter.  There are no comprehensive records covering the entire appeal period.  On remand, outstanding VA treatment records should be obtained.  After missing records are associated with the record, the claims file should be forwarded to an endocrinologist for a review and an addendum opinion as to whether the Veteran's diabetes mellitus is secondary to his service-connected TB, to include due to in-service INH therapy. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain from the New York Harbor VA Healthcare System, to include the Manhattan, Bronx and Brooklyn VA Medical Centers and associated outpatient clinics, all outstanding records of evaluation and treatment of the Veteran, between October 25, 1961 and March 1, 1999 and since May 16, 2000.  All records/responses received should be associated with the claims file.

2.  After completion of 1 above, provide the claims file for review to an endocrinologist for an addendum opinion.  The entire claims file must be made available to the examiner, and the report should include discussion of the Veteran's documented medical history and assertions, including his testimony.

Based upon a review of the record and consistent with sound medical principles, the physician should indicate the date of onset of the Veteran's diabetes mellitus and offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that this disorder (1) is the result of disease or injury incurred or aggravated by active duty; (2) was manifested to a compensable degree within one year of the Veteran's discharge from active duty on December 11, 1959; or (3) was caused, or is aggravated, by any of the Veteran's service-connected disabilities, to include in-service INH therapy for TB.  The Veteran is service-connected for osteoarthritis of the lumbosacral spine, residuals of a tonsillectomy, hemorrhoids and TB.  In rendering the above opinion, the physician should discuss the January 2011 independent medical opinion.

The physician should set forth all findings, along with complete rationale for the conclusions reached, in a printed report.  If any requested opinion cannot be given, the physician should state the reason(s) why.

3.  After completing the requested action, and any additional notification and development deemed warranted, readjudicate the claim for service connection.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative an SSOC, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



